                            UNITED STATES BANKRUPTCY COURT                   SF00075 (rev 06/2018)
                                  Southern District of Indiana
                                   46 E. Ohio St., Rm. 116
                                    Indianapolis, IN 46204
In re:

Dale Lynn Caldwell,                                     Case No. 12−04359−RLM−13
            Debtor.
                                                        Adv. Proc. No. 19−50021
Dale Lynn Caldwell,
            Plaintiff,
   vs.
Rushmore Loan Management Services LLC,
            Defendant.

                                 NOTICE OF DEFICIENT FILING

An Appearance was filed on February 14, 2019, by Plaintiff Dale Lynn Caldwell.

NOTICE IS GIVEN that the document is deficient as follows:

         Certificate of Service not filed.

NOTICE IS FURTHER GIVEN that failure to cure the above deficiencies by February 28,
2019, may result in the striking of the deficient filing or the dismissal of this case without
further notice.

Dated: February 14, 2019                       Kevin P. Dempsey
                                               Clerk, U.S. Bankruptcy Court
